           Case 1:20-cv-01653-VSB Document 12 Filed 06/07/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             6/7/2020
SAM MUGRABY,                                              :
                                                          :
                                         Plaintiff,       :
                                                          :              20-CV-1653 (VSB)
                           -against-                      :
                                                          :                  ORDER
MILK AGENCY, LLC,                                         :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on February 25, 2020. (Doc. 1.) The parties twice stipulated to

extend Defendant’s time to answer or otherwise respond to the complaint, most recently

extending the deadline to May 29, 2020. (See Docs. 8, 11.) To date, Defendant has not appeared

nor responded to the complaint. Plaintiff, however, has taken no further action to prosecute this

case. Accordingly, if Plaintiff intends to seek a default judgment he is directed to do so in

accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

July 5, 2020. If Plaintiff fails to do so or otherwise demonstrate that he intends to prosecute this

litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

SO ORDERED.

Dated:       June 7, 2020
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
